818 F.2d 29Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Steven MAULICK, Plaintiff--Appellant,v.Edward W. MURRAY, Director (Mail Policies of D.O.C.),Defendant--Appellee.Richard Steven MAULICK, Plaintiff--Appellant,v.Edward W. MURRAY, Director Department of Corrections,Defendant--Appellee.
Nos. 86-7379, 86-7402.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 6, 1987.Decided May 7, 1987.

Before RUSSELL, WILKINSON and WILKINS, Circuit Judges.
Richard Steven Maulick, appellant pro se.
Mary Sue Terry, Attorney General, for appellee.
PER CURIAM:


1
On May 13, 1986, Virginia inmate Richard Steven Maulick filed a 42 U.S.C. Sec.l983 action alleging various violations of his constitutional rights.1 The court on June 17, 1986, ordered Maulick to pay a $60.00 filing fee by July 7, 1986.  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982).  Subsequently, in June 1986, Maulick objected to the fee assessment and amended his complaint to include a demand for a temporary restraining order enjoining the $2.20 weekly limit on free postage for inmates' legal mail.  On August 18, 1986, Maulick filed an entirely separate request for an order enjoining the postage.2


2
On August 19, 1986, the district court denied the first request for a temporary restraining order and rejected Maulick's objections to paying the filing fee.  Maulick was given 20 days to pay the fee.  He next requested, on September 8, 1986, that the district court reconsider its August 19 order to the extent that it declined to enjoin the postage limit.  The filing fee was not paid within the time limit set forth in the August 19 order, and the district court on November 3, 1986 accordingly dismissed the remainder of the Sec. l983 action without prejudice.


3
The district court's dismissal of the SS 1983 action for failure to comply with its order to pay the filing fee was not an abuse of discretion.  Fed.  R.  Civ.  P. 41(b).  Similarly, the lower court correctly decided that Maulick's August 18 request for a temporary restraining order was repetitive of his first such request, denied on August 19, 1986, and therefore barred by res judicata principles.  Finally, the district court's August 19, 1986 refusal to enjoin the weekly postage limitation and its subsequent refusal to reconsider that order were proper.


4
As our review of the record and other materials before us indicates that it would not significantly aid the decisional process, we dispense with oral argument.


5
AFFIRMED.



1
 Civil Action No. 86-792-N (Appeal No. 86-7402)


2
 Civil Action No. 86-793-N (Appeal No. 86-7379)